Bleckley, Chief Justice.
This was a rule brought against Simmons as an attorney at law. The court at the trial thought the remedy applicable to the facts of the case; but having admitted some illegal evidence, the judge granted a new trial, being then in doubt as to the remedy. There was no abuse of discretion in this grant of a first new trial. On the contrary, we think the court was well warranted in studing the question of remedy further; for under the facts, it is a grave question, and difficult of solution.

Judgment affirmed.